Citation Nr: 1533411	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-42 331A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wilson, Michael L., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007, March 2008, September 2008, and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the April 2007 decision, the RO granted service connection for bilateral hearing loss and tinnitus, assigning both disabilities a 10 percent disability rating, effective July 21, 2005.  

In the March 2008, September 2008, and August 2010 decisions, the RO, in relevant part, denied entitlement to service connection for a right ankle injury and for acoustic neuroma, and denied entitlement to a TDIU, respectively.

The issues of entitlement to service connection for a brain tumor, a right hip disability, and a lumbar spine disability have been raised by the record in December 2010 and December 2011 documents.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part

REMAND

In his November 2009 VA Form 9, the Veteran requested a Board hearing at his local VA office.  His representative reaffirmed his hearing request in a February 2014 Statement of Accredited Representative.  

Pursuant to the Veteran's desire to appear for a Board hearing, this matter must be remanded to the AOJ in order for the requested hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  

Accordingly, these claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing at the RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

